Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/31/2022. Claims 1-20 have been canceled. Claims 121-42 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 05/31/2022 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Terminal Disclaimer
3.	The terminal disclaimer filed on 05/31/2022 has been acknowledged and approved.


Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for cadence-based playlist management. The detailed implementation indicates: (1) A media playback device comprising: a content output device configured to output media content; (2) A cadence acquiring device; (3) A processing device configured to control operation of the media playback device; and a memory device storing software instructions that, when executed by the processing device, cause the media playback device to: acquire, using the cadence acquiring device, a cadence of a user associated with a repetitive motion activity; (4) Send a request to a media delivery system, the request associated with the cadence and configured to cause the media delivery system to select one of a plurality of pre-generated cadence-based playlists, wherein the selected playlist includes one or more media content items with each of the media content items having a tempo that corresponds to the cadence associated with the repetitive motion activity of the user; (5) Receive, from the media delivery system, data usable to initiate playback of the selected one of the plurality of pre-generated playlists; and (6) Play, using the media playback device, the selected one of the plurality of pre-generated cadence-based playlists..
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
06/27/2022

/HUNG D LE/Primary Examiner, Art Unit 2161